PER CURIAM.
This is an appeal from a judgment granting a motion to dismiss this case on grounds of abstention developed in Colorado River Water Conservation District v. United States, 424 U.S. 800, 96 S.Ct. 1236, 47 L.Ed.2d 483 (1976). The reasoning of *987the district court is set forth in United States v. Bluewater-Toltec Irrigation District, 580 F.Supp. 1434 (D.N.M.1984), and in its memorandum opinion and order of April 12, 1984, docket entry number 1571 (unpublished). We have examined the briefs and the record and have concluded the dismissal was warranted. We therefore affirm the judgment of the district court for the reasons contained in its written opinions.